Exhibit 10.3

The following is the text inserted as Section 2.(g) of each officer RSU award
agreement:

“(g) Change of Control. Notwithstanding the vesting schedule set forth in
Section 2(b) above, all of the RSUs granted hereunder shall become immediately
vested in the event that, following a Change of Control of the Company, the
Grantee’s employment with the Company is terminated by the Company without Cause
or by the Grantee for Good Reason. For purposes of this subsection (g), to the
extent applicable, any reference to the Company shall include any legal
successor thereto or affiliate thereof.

As used in this Agreement, a “Change of Control of the Company” shall be deemed
to have occurred if and only if after the Grant Date any person or group of
affiliated persons, other than the current stockholders of the Company or their
affiliates, is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities.

As used in this Agreement, the term “Cause” shall mean and include (i) chronic
alcoholism or controlled substance abuse, (ii) commission by the Grantee of an
act of fraud or dishonesty with respect to the Company or its subsidiaries, as
determined in the sole discretion of the Board; (iii) knowing and material
failure by the Grantee to comply with material applicable laws, regulations or
Company policies relating to the business of the Company or its subsidiaries;
(iv) the Grantee’s material and continuing failure to perform (as opposed to
unsatisfactory performance) his duties as an officer and employee of the Company
which is not corrected within 10 days after receipt of written notice from the
Company, except, in each case, where such failure or breach is caused by the
illness or other similar incapacity or Disability of the Grantee; or
(v) conviction of (or pleading guilty or nolo contendere to) a felony.

As used in this Agreement, the term “Good Reason” shall mean and include (i) a
failure to elect or reelect or to appoint or reappoint the Grantee to the
office(s) held immediately prior to the Change of Control of the Company, or
other material change by the Company of the Grantee’s authority, duties or
responsibilities which change would materially reduce the Grantee’s authority,
duties or responsibilities as in effect immediately prior to the Change of
Control of the Company; (ii) a reduction in the Grantee’s base salary, other
than as a result of any reduction in base salary made on a basis substantially
proportionate to reductions in salary made to other senior managers of the
Company; or (iii) a material change in the geographic location at which the
Grantee must perform the services; provided, that such change shall be deemed to
have occurred upon any relocation of Grantee’s principal place of business of 60
miles or more, including travel inconsistent (as to frequency and/or distance)
with Grantee’s normal practice.

In accordance with the foregoing language of this subsection (g), and in order
to provide clarity to the greatest extent possible but nonetheless subject to
all rights of the Board or Committee under the Plan, it is the parties’
intention that, in the event of a Change of Control of the Company resulting
from a transaction whereby contractual consideration was delivered to the
holders of the Company’s outstanding shares of Stock, the Grantee shall
automatically be entitled to receive, in respect of all shares of Stock subject
to the Award, upon vesting thereof, conversion or otherwise, the same number and
kind of stock, securities, cash, property or other contractual consideration
that each holder of Stock was entitled to receive in connection with such
transaction resulting in the Change of Control of the Company.”